DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the claim contains the following phrases: 
-  “the output/input port can be connected to a negative pressure vacuum device…”
-  “the gas can be released from the accommodating space.”
Each instance of the phrase “can be” renders the claim indefinite, because it is susceptible to more than one plausible construction. It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a capability that is a mere possibility that is not required.

Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 6,911,065) in views of Despres (WO 2014047522 A1).
Regarding Claim 1, Watanabe discloses a vacuum supply gas cylinder for releasing a gas under a negative pressure environment, comprising:  
	a cylinder body (101), comprising an accommodating space (Examiner's annotations) for storing the gas and an opening located at one end of the accommodating space;
	a cylinder valve (102), for closing the opening of the cylinder body and comprising an output/input port (118) and a channel (Item 104 and additional Examiner's annotations), 
	wherein two ends of the channel respectively communicate with the output/input port and the accommodating space of the cylinder body (Col 3, lines 15-19, wherein the "channel" receives/dispenses fluids into/out of cylinder 101 via manifold/pipeline 104);
	 a pipeline structure (104), comprising a first pipeline and a second pipeline (Col 3, lines 44-53), 
	wherein the first pipeline comprises a first end connected to the channel and a second end extending into the accommodating space (Examiner's annotations), 
	the second pipeline is connected to the first pipeline (Examiner's annotations), 
	the gas stored in the accommodating space flows toward the first end through the second end of the first pipeline when the gas is released from the accommodating space (Col 4, lines 24-26), 
	and the gas flows toward the second pipeline via the first end of the first pipeline when the gas is supplied to and stored in the vacuum supply gas cylinder (Col 4, lines 20-24);
	 a first check valve (Items 106), wherein the first check valve is a one-way valve ("check valves" are defined to be "one way") and disposed at the first pipeline, 
	a connection of the second pipeline and the first pipeline is located between the first end and the first check valve (Examiner's annotations), and 
	the first check valve has an opening pressure for a gas flow direction from the second end to the first end (Col 4, lines 24-39, wherein fluid flows under pressure through check valve 106, and the use of additional measures (carrier gas) is disclosed if said pressure is insufficient for flow).
	a second check valve (116), wherein the second check valve is a one-way valve  ("check valves" are defined to be "one way") and disposed at the first pipeline (Examiner's annotations), and 
	the second check valve is in the same direction as the flow direction of the gas input and stored in the second pipeline (Fig 1 shows Fluid F entering the "accommodating space" in this manner).  


    PNG
    media_image1.png
    849
    544
    media_image1.png
    Greyscale

	Further regarding Claim 1,  Watanabe discloses the claimed invention, to include check valves (114) on the “first pipeline” as claimed by Applicant.   Watanabe doesn’t however, explicitly recite the check valve 114 as being a “positive pressure regulating valve” as claimed by Applicant.
	Examiner applies broadest reasonable interpretation (BRI) to Applicant’s limitation of a “positive pressure valve” as a valve that opens when positive fluid pressure at its inlet (upstream) is greater than at its outlet (downstream).
	Despres teaches a “positive pressure regulating valve” (260, paras 62-64, wherein pressures are set “at any suitable values to accommodate a specific desired end use application”).
	The advantages of Despres’s teachings include a mechanism that avoids fluid pressure strikes that are severely detrimental to process efficiency and productivity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Despres’s teachings to Watanabe’s disclosures by replacing the check valve 114 of Watanabe with the programmable “positive pressure regulating valve” of Despres in order to gain the advantages of a mechanism that avoids fluid pressure strikes that are severely detrimental to process efficiency and productivity.

    PNG
    media_image2.png
    1152
    787
    media_image2.png
    Greyscale

	Further regarding Claim 1, Watanabe, as modified above, therefore teaches
	a positive pressure regulating valve (Despress 260), disposed at the first pipeline (Watanabe and/or Despress, Examiner’s annotations) and closer to the second end of the first pipeline than the first check valve (Watanabe, 106), 
	wherein the positive pressure regulating valve (260) has an output pressure (Examiner applies BRI to the term “outlet pressure”; every valve has an “output pressure”), 
	the output pressure has a direction same as the gas flow direction from the second end to the first end (the check valve permits gas flow from the "accommodating space" to the purifier unit, and eventually to the channel per Examiner's annotations and Watanabe, Col 3, line 63- Col 4 line 2), 
	(wherein the positive pressure regulating valve) can adjust the gas in the accommodating space from high pressure to low pressure, and is set at a predetermined value (Despress, paras 64-65, wherein pressures can be set to whatever is desired).
	Regarding Claim 2, Watanabe as modified above teaches a vacuum supply gas cylinder for releasing a gas under a negative pressure environment, wherein the opening pressure of the first check valve (242) is greater than the output pressure of the positive pressure regulating valve (260, and paras 64-65, wherein pressures can be set to whatever is desired).  
	Regarding Claim 3, Watanabe as modified above teaches a vacuum supply gas cylinder for releasing a gas under a negative pressure environment, 
	wherein the output pressure of the positive pressure regulating valve (Despress, 260) is expressed as P1, and the opening pressure of the first check valve (Despress, 242) is expressed as P2, wherein when P1 <P2 (Despress, paras 64-65, wherein pressures can be set to whatever is desired)
	the gas is stored in the accommodating space, and when the gas is to be led out of the accommodating space, the output/input port can be connected to a negative pressure vacuum device to provide a vacuum degree (Despress, para 35, wherein a vacuum is applied to the entire delivery line), and
	a negative pressure of the vacuum degree relative to the accommodating space is expressed as P3, and when P1+P3>P2, the gas can be released from the accommodating space.  
Further regarding Claim 3,  the claim contains language drawn to the pressures at the “positive regulating valve” P1, “first control valve” P2, and the vacuum (P3).  Specifically, the claim contains the mathematical expressions P1 <P2, and P1+P3>P2. 
	Examiner takes the Broadest Reasonable Interpretation of this language, and concludes that claim is drawn to pressure differentials between the aforementioned components.
	Therefore, the mathematical expressions presented in Claim 3 can be simplified into verbiage; that is:
	- there is a pressure differential between the “positive regulating valve” and the “first control valve”, causing flow to occur from the “accommodating space” to (and through) the “positive regulating valve”, said flow continuing to (and through) the “first control valve”.
	- there is a pressure differential after the “first control valve”, caused by the presence of a vacuum, such that flow continues from the “first control valve” through the channel and out of the input/output port.
	Examiner asserts that the inherent operation of a check valve requires a pressure differential at the valve’s inlet and outlet; in other words, the pressure at the inlet of a check valve must be greater than at the outlet of said valve in order for the valve to work, and for flow to occur through the valve.  The same is true for check valves in series (as claimed by Applicant).  Given two check valves in series:
- the pressure at the inlet of Valve 1 (e.g. “the accommodating space”) must be greater than at the outlet of Valve 1 (e.g. “the positive regulating valve”) in order for flow to occur through Valve 1 continue further downstream towards Valve 2 (e.g. “the first check valve”).
- the pressure at the outlet of Valve 1 must be greater than at the inlet of Valve 2 in order for flow to occur between the two valves,
- the pressure at the inlet of Valve 2 must be greater than at the outlet of Valve 2 in order for flow to occur through Valve 2 continue further downstream.
	Further regarding Claim 3, although Watanabe as modified above does not go into specific details concerning pressure differentials (or individual pressures P1, P2, and P3) across the valve components, the combined teaches clearly describe flow occurring from “the accommodating space” (Watanabe, Examiner’s annotations) to and through Valve 1 (e.g. “the positive regulating valve”, Despress, item 260), to and through Valve 2 (e.g. “the first check valve”, Watanabe, item 106) and  further downstream.
	Therefore, the combined teachings of Watanabe et al describe the claimed mathematical expressions of “P1 <P2” and “P1+P3>P2”, and read upon the claim.
	Further regarding Claim 3,  the phrase “…and when the gas is to be led out of the accommodating space, the output/input port can be connected to a negative pressure vacuum device to provide a vacuum degree…” is a statement of intended use, and not given patentable weight.  See MPEP 2114.
	Regarding Claim 4, Watanabe as modified above teaches a vacuum supply gas cylinder for releasing a gas under a negative pressure environment, wherein 0 psi<P1+P3-P2<14.7 psi (an environment of one atmospheric pressure) (Despress, para 35, wherein a vacuum is applied to the entire delivery line, and paras 64-65, wherein pressures can be set to whatever is desired, to include atmospheric pressure).
	Regarding Claim 5, Watanabe as modified above teaches a vacuum supply gas cylinder for releasing a gas under a negative pressure environment, further comprising a first filter (Despress, 246, para 56) disposed at the second end of the first pipeline.  
	Regarding Claim 6, Watanabe as modified above teaches a vacuum supply gas cylinder for releasing a gas under a negative pressure environment, further comprising a second filter (Despress, 239, para 58) disposed between the first check valve and a connection of the second pipeline and the first pipeline.  
	Regarding Claim 7,  the claim is indefinite (see the rejection under “Claims Rejections, 35 USC 112” above).  However, in the interests of compact prosecution, Examiner interprets the claim as requiring “at least one of the” listed gases, as shown below.
	Further regarding Claim 7, Watanabe as modified above teaches a vacuum supply gas cylinder for releasing a gas under a negative pressure environment, wherein the gas comprises specific gases such as arsine (AsH3), phosphine (PH3), boron trifluoride (BF3), silicon tetrafluoride (SiF4) ), carbon monoxide (CO) or germanium tetrafluoride (GeF4), or a mixture thereof (Col 4, line 40 - Col 5, line 37, wherein gases including at least arsine and phosphine are taught).
	Regarding Claim 8, Watanabe as modified above teaches a vacuum supply gas cylinder for releasing a gas under a negative pressure environment, wherein the second check valve (Watanabe, 116) is disposed at an end of the second pipeline (Watanabe, Examiner's annotations).  
	Regarding Claim 9, Watanabe as modified above teaches a vacuum supply gas cylinder for releasing a gas under a negative pressure environment, wherein  the cylinder valve comprises a valve body (Watanabe, 102 and Examiner's annotations) and a stopper (Wanatabe, Examiner's annotations) connected to each other, the output/input port (118) is disposed at the valve body, the stopper is used to close the opening of the cylinder body, and the channel extends from the stopper to the output/input port (Examiner's annotations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753